Response to Petition eob Rehearing by
Chiee Justice Hobson
Overruling Petition.
The sum of $500 is fixed in the opinion as the rent of the farm for each year to be divided between the parties in interest. Each year’s rent, will bear interest from January 1st, following its maturity as fixed in the judgment of the circuit court. By the terms of the supersedeas bond the obligors therein are liable for any judgment this court may order to be rendered. See Civil Code, section 748, also original opinion, White v. White, 150 Ky., 283.
Petition overruled.